Citation Nr: 1114525	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-04 761	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1. Entitlement to a higher initial rating for residuals of a left leg injury, currently rated as 10 percent disabling for a painful scar.

2. Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974. This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO), which, in pertinent part, granted service connection for scar, residuals of a left leg injury, and assigned a 10 percent rating using Diagnostic Code 7804 for a painful scar, effective June 19, 2006.  

In November 2009 the Board remanded the case for the scheduling of a hearing before the Board at the RO.  The Veteran and his wife testified at a hearing before Veterans Law Judge at the RO in February 2010. 

The Board remanded the case in May 2010 at which time it was noted that the issues of entitlement to service connection for right leg and psychiatric disabilities as secondary to service- connected residuals of a left leg injury and a claim to reopen the previously denied claim of service connection for diabetes mellitus have been raised by the record.  These claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board did not have jurisdiction over.  They were therefore referred to the AOJ for appropriate action.  The case was remanded to conduct a VA rating examination and obtain records of the Social Security Administration (SSA).  Also, the claim for a TDIU rating was remanded pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran was afforded a VA examination in July 2010 and SSA records have been obtained.  However, as to the claim for a TDIU rating, from the record it is not clear that the Veteran was provided the required notification under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and enabling regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2009).  Moreover, while the Veteran has returned copies of a portion of a November 2010 Supplemental Statement of the Case (SSOC) the original SSOC of November 2010 is not on file.  It is not otherwise clear that the RO has adjudicated the claim for a TDIU rating, or, indeed, the claims for service connection for right leg and psychiatric disabilities as secondary to service-connected residuals of a left leg injury and an application to reopen a previously denied claim of service connection for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Also, a veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(e) (2010).  

In February 2011, the Board informed the Veteran that the Veterans Law Judge that presided over his hearing is no longer employed by the Board and that he had the right to another hearing conducted by a Veterans Law Judge, who will ultimately decide his appeal.  

In February 2011, the Veteran responded that he desired a hearing before a Veterans Law Judge at the RO.  To ensure due process, this case is REMANDED to the RO for the following: 

Accordingly, to ensure due process, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the Atlanta, Georgia, Regional Office. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

